Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7 and 9-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 2, Kim (U.S. Pub. No. 2014/0351725) discloses a method (Kim, screen editing method, Figures 5A-5C, ¶ [0084]) comprising: 
at a device with a display device (Kim, electronic device 100, Figure 5A) and one or more input devices (Kim, touch pen 1, Figure 5A): 
displaying, on the display device, a drawing user interface that includes a set of drawing objects including a first drawing object (Kim, upper region 530, Figure 5C) and a second drawing object (Kim, edit region 520, Figures 5A and 5C); 
detecting, via the one or more input devices, a first user input at a location between the first drawing object and the second drawing object (Kim, gesture may include operations of drawing a reference line 510, Figure 5A, ¶ [0085]); 
in response to detecting the first user input, displaying, on the display device, a user interface element within the drawing user interface (Kim, reference line 510, Figure 5A); and 
after displaying the user interface element within the drawing user interface: 
detecting, via the one or more input devices, a second user input (Kim, dragging up or down and releasing the reference line 510 while touching the reference line 510, Figure 5B, ¶ [0085]); and 
in response to detecting the second user input, displaying a blank space between the first drawing object and the second drawing object with a line that is displayed near one boundary of the blank space,  As shown in figure 5C of Kim, following the dragging and releasing of the reference line, the top border of the edit region and the bottom border of the upper region 530 have a blank space between them and the borders are lines which are displayed near the boundary of the blank space as claimed.
Kim does not expressly teach the method wherein displaying the blank space between the first drawing object and the second drawing object includes increasing a distance between the first drawing object and the second drawing object.  
Kim does not teach the gesture causing the regions increasing in distance between them. 
Additional prior art of Hinckley (U.S. Pub. No. 2011/0185300) teaches an image being cut and separated by a gesture which increases the blank space between the two pieces of the cut image (Hinckley, Figure 7). However, a combination of Kim and Hinckley is not reasonable as Hinckley does not teach the first and second drawing objects as separate and Hinckley does not reasonably teach a line between the cut image pieces.  

In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 3-7 and 9-13, these claims are allowable as they depend upon allowable independent claim 2.

As to independent claim 14, Kim (U.S. Pub. No. 2014/0351725) discloses a device (Kim, electronic device 100, Figure 5A) comprising: 
a display device (Kim, electronic device 100, Figure 5A); 
one or more input devices (Kim, touch pen 1, Figure 5A); 
a processing device (Kim, processor 112, Figure 9) coupled to the display device and the one or more input devices to: 
display, on the display device, a drawing user interface that includes a set of drawing objects including a first drawing object (Kim, upper region 530, Figure 5C) and a second drawing object (Kim, edit region 520, Figures 5A and 5C); 
detect, via the one or more input devices, a first user input at a location between the first drawing object and the second drawing object (Kim, gesture may include operations of drawing a reference line 510, Figure 5A, ¶ [0085]); 
in response to detecting the first user input, display, on the display device, a user interface element within the drawing user interface (Kim, reference line 510, Figure 5A); and 
after displaying the user interface element within the drawing user interface: 
detect, via the one or more input devices, a second user input (Kim, dragging up or down and releasing the reference line 510 while touching the reference line 510, Figure 5B, ¶ [0085]); and 
in response to detecting the second user input, display a blank space between the first drawing object and the second drawing object with a line that is displayed near one boundary of the blank space, As shown in figure 5C of Kim, following the dragging and releasing of the reference line, the top border of the edit region and the bottom border of the upper region 530 have a blank space between them and the borders are lines which are displayed near the boundary of the blank space as claimed.
Kim does not expressly teach the method wherein displaying the blank space between the first drawing object and the second drawing object includes increasing a distance between the first drawing object and the second drawing object.  
Kim does not teach the gesture causing the regions increasing in distance between them. 
Additional prior art of Hinckley (U.S. Pub. No. 2011/0185300) teaches an image being cut and separated by a gesture which increases the blank space between the two pieces of the cut image (Hinckley, Figure 7). However, a combination of Kim and Hinckley is not reasonable as Hinckley does not teach the first and second drawing objects as separate and Hinckley does not reasonably teach a line between the cut image pieces.  
Additional prior art of Klaver (U.S. Pub. No. 2016/0357375) teaches a display device wherein a user may gesture to divide a screen area and then slide and shrink a display area of the screen (Klaver, Figure 6D). However, Klaver merely teaches the display areas being moved/reduced rather than a displayed object.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 15-20, these claims are allowable as they depend upon allowable independent claim 14.

As to independent claim 21, Kim (U.S. Pub. No. 2014/0351725) discloses a non-transitory memory having instruction encoded thereon which, when executed by a processing device (Kim, processor 112, Figure 9) of a device including a display device (Kim, electronic device 100, Figure 5A) and one or more input devices (Kim, touch pen 1, Figure 5A), causes the device to: 
display, on the display device, a drawing user interface that includes a set of drawing objects including a first drawing object (Kim, upper region 530, Figure 5C) and a second drawing object (Kim, edit region 520, Figures 5A and 5C); 
detect, via the one or more input devices, a first user input at a location between the first drawing object and the second drawing object (Kim, gesture may include operations of drawing a reference line 510, Figure 5A, ¶ [0085]); 
in response to detecting the first user input, display, on the display device, a user interface element within the drawing user interface (Kim, reference line 510, Figure 5A); and 
after displaying the user interface element within the drawing user interface: 
detect, via the one or more input devices, a second user input (Kim, dragging up or down and releasing the reference line 510 while touching the reference line 510, Figure 5B, ¶ [0085]); and 
in response to detecting the second user input, display a blank space between the first drawing object and the second drawing object with a line that is displayed near one boundary of the blank space, As shown in figure 5C of Kim, following the dragging and releasing of the reference line, the top border of the edit region and the bottom border of the upper region 530 have a blank space between them and the borders are lines which are displayed near the boundary of the blank space as claimed.
Kim does not expressly teach the method wherein displaying the blank space between the first drawing object and the second drawing object includes increasing a distance between the first drawing object and the second drawing object.  
Kim does not teach the gesture causing the regions increasing in distance between them. 
Additional prior art of Hinckley (U.S. Pub. No. 2011/0185300) teaches an image being cut and separated by a gesture which increases the blank space between the two pieces of the cut image (Hinckley, Figure 7). However, a combination of Kim and Hinckley is not reasonable as Hinckley does not teach the first and second drawing objects as separate and Hinckley does not reasonably teach a line between the cut image pieces.  
Additional prior art of Klaver (U.S. Pub. No. 2016/0357375) teaches a display device wherein a user may gesture to divide a screen area and then slide and shrink a display area of the screen (Klaver, Figure 6D). However, Klaver merely teaches the display areas being moved/reduced rather than a displayed object.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 22-26, these claims are allowable as they depend upon allowable independent claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691